             Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 1 of 11




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
---------------·---X                                                  Case No.:
 DANIEL MOUYAL,

                                           Plaintiff,                 COMPLAINT

                  -against-
                                                                      PLAINTIFF DEMANDS
 STRATEGIC CONSULTING, LLC d/b/a                                      A TRIAL BY JURY
 STRATEGIC FINANCIAL SOLUTIONS NY and
 CHRISTOPHER CHENG, Individually,

                                           Defendants.
     ---------------------- r   ----------------------------------X
          Plaintiff DANIEL MOUYAL ("Plaintiff'), by and through his attorneys, PHILLIPS &

ASSOCIATES, Attorneys at Law, PLLC, hereby complains of the Defendants as follows:

                                       NATURE OF THE CASE

1.        Plaintiff complains pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

          2000e et seq., as amended (''Title VII"), the New York State Human Rights Law, New York

          State Executive Law §§ 296, et seq. ("NYSHRL"), and the New York City Human Rights

          Law, New York City Administrative Code§§ 8-502(a), et. seq, ("NYCHRL") and seeks

          damages to redress the injuries he has suffered as a result of being sexually harassed,

          discriminated, and retaliated against on the basis of his sex/gender and perceived

          sexual orientation.

              JURISDICTION, VENUE, AND PROCEDURAL PREREQUISITES

2.        Jurisdiction of this Court is proper under 42 U.S.C. § 2000e-5(f)(3), and 28 U.S.C. §§ 1331

          and 1343.

3.        The Court has supplemental jurisdiction over the claims that Plaintiff has brought under

          State and City law pursuant to 28 U.S.C. § 1367.

4.        Venue is proper in this district pursuant to 28 U.S.C. § 139l(b) as one or more Defendants
        Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 2 of 11




     reside within the Southern District of New York or the acts complained of occurred therein.

5.   By: (a) timely filing a Charge of Discrimination with the Equal Employment Opportunity

     Commission ("EEOC") on May 28, 2019; (b) receiving a Notice of Right to Sue from the

     EEOC on August 1, 2019; (c) commencing this action within 90 days of the issuance of the

     Notice of Right to Sue by the EEOC; and (d) contemporaneously with the filing of this

     Complaint, mailing a copies thereof to the New York City Commission of Human Rights

     ("NYCCHR") and the Office of the Corporation Cooosel of the City of New York pursuant

     to the notice requirements of§ 8-502 of the New York City Administrative Code, Plaintiff

     has satisfied all of the procedural prerequisites for the commencement of the instant action.

     A copy of the Notice of Right to Sue is ann~xed hereto as Exhibit A; a copy of the

     transmittal letter to the NYCCHR, et ano., is annexed hereto as Exhibit B.

                                       THE PARTIES

6.   Plaintiff is a male individual residing in the State of New York, County of Kings.

7.   Defendant STRATEGIC CONSULTING, LLC d/b/a STRATEGIC FINANCIAL

     SOLUTIONS NY ("STRATEGIC CONSULTING") was and is a domestic business

     corporation, duly existing pursuant to the laws of the State of New York with its principal

     place of business located at 711 3rd Avenue, 6th Floor, New York, New York 10017.

8.   At all times relevant, Plaintiff was an employee of Defendant STRATEGIC

     CONSULTING.

9.   At all times relevant hereto, Defendant CHRISTOPHER CHENG ("CHENG") was an

     employee of Defendant STRATEGIC CONSULTING, holding the position of "Senior

     Associate Manager."




                                              2
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 3 of 11



10.   At all times relevant, Defendant CHENG was Plaintiffs supervisor and has supervisory

      authority over Plaintiff. Defendant CHENG had the authority to hire, fire, affect the terms

      and conditions of Plaintiffs employment, or influence the decisionmaker of same.

11.   At all times relevant, Defendants STRATEGIC CONSULTING and CHENG are

      collectively referred to herein as "Defendants."

                                    MATERIAL FACTS

12.   On or about January 16, 2019, Plaintiff received a letter from Elizabeth Meltzer, Director

      of Recruiting for Defendant STRATEGIC CONSULTING, informing him that he was

      being offered the position of "Sales Consultant." Plaintiff was informed that he would be

      receiving an hourly rate of $26.44 and an overtime rate of $39.66, in addition to any

      discretionary bonuses and/or commissions.

13.   Plaintiff was expected to work at least forty hours per week thereby making his base rate

      of pay approximately $55,000.00.

14.   On or about February 4, 2019, Plaintiff commenced working for Defendant STRATEGIC

      CONSULTING at its office located at 711 3rd Avenue, 6th Floor, New York, New York

      10017.

15.   Upon hire, Plaintiff and at least fifteen other trainees participated in a training program.

      The first part of the training program was "in-class training" that took place from or about

      February 4, 2019 until or about February 18, 2019.

16.   The training program continued on the sales floor from or about February 18, 2019 until

      or about March 4, 2019.

17.   On or about March 4, 2019, Plaintiff and the other trainees began "the 90" which was a

      probationary period such that the trainees needed to complete 45 deals that are pushed

      through compliance and complete 34 active deals.


                                               3
           Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 4 of 11



18.   By the time of this Complaint, Plaintiff was an exceptional employee and in the top of his

      class.

19.   Within approximately a month into "the 90", Plaintiffs seat was changed such that he was

      two cubicles away from Defendant CHENG, with the cubicle in between Plaintiff and

      Defendant CHENG being vacant. It was at this time that Plaintiff was subjected to repeated

      unwanted verbal and physical sexual harassment by Defendant CHENG.

20.   The unwanted verbal and physical sexual harassment committed by Defendant CHENG

      against Plaintiff included but was not limited to the following:

      a.       On an almost daily basis, Defendant CHENG winked suggestively to Plaintiff at

               work, which made Plaintiff extremely uncomfortable.

      b.       On an almost daily basis, Defendant CHENG called Plaintiff "baby" and "babe"

               at work, which made Plaintiff extremely uncomfortable.

      c.       Soon the inappropriate comments escalated into physical assaults. On or about

               April 5, 2019, Defendant CHENG put his hand on Plaintiff's genitals, against

               Plaintiff's will, and without Plaintifrs permission. As he walked away, he turned

               and smiled at Plaintiff, who was still in shock from the harassment.

      d.       On or about April 17, 2019, Defendant CHENG took the keychain string hanging

               from Plaintiff's pants and held it in his hand in a sexually suggestive manner and

               pulled very slowly while smiling at Plaintiff.

      e.       On or about April 19, 2019, Defendant CHENG caressed Plaintiff's ear very

               slowly and called Plaintiff "baby" before walking a couple steps away from

               Plaintiff, staring at him and smiling.

      f.       On or about April 23, 2019, Defendant CHENG groped Plaintiff's buttocks.

21.   On or about April 23, 2019, Plaintiff emailed Phillip Ricci ("Mr. Ricci"), Plaintiffs


                                                 4
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 5 of 11




      Manager, and complained of unlawful sexual harassment. Immediately upon e-mailing the

      complaint, Plaintiff text messaged Mr. Ricci to check his email. Plaintiffs complaint

      detailed the sexual harassment and hostile work environment that he had been subjected to

      and expressed that it had to stop and that it had been making him feel extremely

      uncomfortable, violated, and completely disgusted. Plaintiff also provided a list of possible

      witnesses and informed Defendants that other co-workers have also been sexually harassed

      by Defendant CHENG.

22.   Shortly after sending the complaint, Plaintiff and Mr. Ricci met to discuss the complaint.

23.   Later that same day, Plaintiff emailed the same complaint to the generic Human Resources

      email, as well as to Meghan McEnroe, the Human Resources Coordinator for Defendant

      STRATEGIC CONSULTING.

24.   On April 24, 2019, Plaintiff met with Mr. Ricci and Courtney Stainback, a Human

      Resources Business Partner of Defendant STRATEGIC CONSULTING, to further discuss

      Plaintiffs complaints of sexual harassment.

25.   Later that same day, Plaintiff met with Daniel Pascone, the Vice-President of Sales at

      Defendant STRATEGIC CONSULTING, to again further discuss his complaints of sexual

      harassment.

26.   Because of the stress and anxiety due to the hostile work environment, Plaintiff took an

      approved paid time off from or about April 25, 2019 until or about April 26, 2019.

27.   Upon information and belief, an internal company investigation revealed that Defendant

      CHENG touched male employees inappropriately, including on their buttocks.

28.   On or about April 30, 2019, Plaintiff informed Ms. Stainback that his doctor wrote him out

      of work until or about May 13, 2019. Plaintiff also gave Ms. Stainback a doctor's note

      detailing the same.


                                                5
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 6 of 11




29.   On or about May 9, 2019, Plaintiffs psychologist wrote Plaintiff out of work for a month,

      due to the hostile work environment.

30.   Then, in retaliation for complaining of unlawful sexual harassment and discrimination, and

      with full knowledge that Plaintiff was out on leave due to the hostile work environment

      caused by Defendant CHENG, Defendant STRATEGIC CONSULTING terminated

      Plaintiff on or about July 11, 2019.

31.   As of the date of this Complaint, upon information and belief, Defendant CHENG remains

      employed with Defendant STRATEGIC CONSULTING.

32.   Plaintiff was degraded and humiliated at the hands of Defendant CHENG.

33.   Plaintiff felt offended, disturbed, and humiliated by the illegal sexual harassment.

34.   Defendants created a hostile working environment, which unreasonably interfered with

      Plaintiffs work environment.

35.   Plaintiff began to suffer from anxiety and depression as a result of Defendant CHENG's

      sexual harassment.

36.   Plaintiff was treated differently (sexually harassed) by Defendant CHENG, solely due

      to his gender/sex (male) and perceived sexual orientation.

37.   But for the fact that Plaintiff is a male, Defendant CHENG would not have treated him

      differently (sexually harassed him).

38.   Defendant CHENG's actions were unsolicited, unwelcome and offensive.

39.   Defendants' actions and conduct were intentional and intended to harm Plaintiff.

40.   The above are just some of the acts of sexual harassment, discrimination, and retaliation

      that Plaintiff experienced while employed by Defendants.

41.   Plaintiff has been unlawfully discriminated against, sexually harassed, humiliated,

      degraded, and belittled, and as a result, suffers loss of rights, emotional distress, loss of


                                               6
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 7 of 11




      income, and earnings.

42.   As a result of Defendants' actions, Plaintiff feels extremely humiliated, degraded,

      victimized, embarrassed, and emotionally distressed.

43.   As a result of the Defendants' discriminatory and intolerable treatment of Plaintiff, he has

      suffered emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-

      pecuniary losses. Plaintiff has further experienced severe emotional distress.

44.   As a result of the above, Plaintiff has been damaged in an amount which exceeds the

      jurisdiction limits of the Court.

45.   Defendants' conduct has been malicious, willful, outrageous, and conducted with full

      knowledge of the law. As such, Plaintiff demands punitive damages as against all

      Defendants, jointly and severally.

                            AS A FIRST CAUSE OF ACTION
                          DISCRIMINATION UNDER TITLE VII
                            (Not Against Individual Defendant)

46.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this complaint.

47.   This claim is authorized and instituted pursuant to the provisions of Title VII of the Civil

      Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., for relief based upon the unlawful

      employment practices of Defendant STRATEGIC CONSULTING.

48.   Plaintiff complains of Defendant STRATEGIC CONSULTING's violation of Title VII's

      prohibition against discrimination in employment based, in whole or in part, upon an

      employee's sex.

49.   Defendant STRATEGIC CONSULTING engaged in unlawful employment practices

      prohibited by 42 U.S.C. §§ 2000e et seq., by discriminating against Plaintiff because of his

      sex and perceived sexual orientation.


                                               7
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 8 of 11



                          AS A SECOND CAUSE OF ACTION
                       DISCRIMINATION UNDER THE NYSHRL

50.   Plaintiff repeats and realleges each and every allegation made in the above paragraphs of

      this Complaint as if more fully set forth herein at length.

51.   Executive Law§ 296 provides that,

             It shall be an unlawful discriminatory practice: (a) For an employer
             or licensing agency, because of an individual's age, race, creed,
             color, national origin, sexual orientation, military status, sex,
             disability, predisposing genetic characteristics, marital status, or
             domestic violence victim status, to refuse to hire or employ or to bar
             or to discharge from employment such individual or to discriminate
             against such individual in compensation or in terms, conditions or
             privileges of employment.

52.   Defendants, who were Plaintiffs employers, supervisors, and managers, made unwanted

      sexual advances to the plaintiff or engaged in other unwanted verbal or physical conduct

      of a sexual nature.

53.   Defendants engaged in an unlawful discriminatory practice by discriminating against

      Plaintiff because of his sex and perceived sexual orientation.

                             AS A TIDRD CAUSE OF ACTION
                            RETALIATION UNDER THE NYSHRL

54.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

55.   Executive Law§ 296 provides that, "7. It shall be an unlawful discriminatory practice for

      any person engaged in any activity to which this section applies to retaliate or discriminate

      against any person because he or she has filed a complaint, testified, or assisted in any

      proceeding under this article."

56.   Defendants have engaged in an unlawful discriminatory practice in violation of the

      NYSHRL when they terminated Plaintiff after he made a complaint of unlawful sexual



                                                8
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 9 of 11




      harassment.

                          AS A FOURTH CAUSE OF ACTION
                       DISCRIMINATION UNDER THE NYCHRL

57.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

58.   The New York City Administrative Code §8-107(1) provides that, "It shall be an unlawful

      discriminatory practice: (a) For an employer or an employee or agent thereof, because of

      the actual or perceived age, race, creed, color, national origin, gender, disability, marital

      status, sexual orientation or alienage or citizenship status of any person, to refuse to hire

      or employ or to bar or to discharge from employment such person or to discriminate against

      such person in compensation or in terms, conditions or privileges of employment."

      (emphasis added).

59.   Defendants engaged in an unlawful discriminatory practice in violation ofNew York City

      Administrative Code §8-107( 1)(a) by creating and maintaining discriminatory working

      conditions, and otherwise discriminating against Plaintiff because of his gender and

      perceived sexual orientation.

                            AS A FIFTH CAUSE OF ACTION
                          RETALIATION UNDER THE NYCHRL

60.   Plaintiff repeats, reiterates, and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

61.   The New York City Administrative Code §8-107(7) provides that it shall be unlawful

      discriminatory practice: "For an employer ... to discriminate against any person because

      such person has opposed any practices forbidden under this chapter ... "

62.   Defendants have engaged in an unlawful discriminatory practice in violation of the

      NYCHRL when they terminated Plaintiff after making a complaint of unlawful sexual


                                                9
        Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 10 of 11




      harassment.

                             AS A SIXTH CAUSE OF ACTION
                                ASSAULT AND BATTERY
                               (Against Defendant CHENG)

63.   Plaintiff repeats, reiterates and realleges each and every allegation made in the above

      paragraphs of this Complaint as if more fully set forth herein at length.

64.   By his actions as set forth above, Defendant CHENG subjected Plaintiff to assault and

      battery. Defendant CHENG intentionally subjected Plaintiff to harmful and/or offensive

      physical contact. Defendant CHENG further intentionally placed Plaintiff in imminent

      reasonable apprehension of a harmful and/or offensive physical contact.

65.   As a result of this harmful and/or offensive contact and/or reasonable apprehension of the

      same, Plaintiff sustained damages.

                                        JURY DEMAND

66.   Plaintiff demands a trial by jury.

      WHEREFORE, Plaintiff respectfully requests a judgment against the Defendants:

A.    Declaring that Defendants engaged in unlawful employment practices prohibited by Title

      VII, the NYSHRL, and the NYCHRL, in that Defendants sexually harassed, discriminated,

      and retaliated against Plaintiff on the basis of his sex/gender and perceived sexual

      orientation;

B.    Awarding damages to the Plaintiff for any lost wages and benefits, past and future, back

      pay and front pay, resulting from Defendants' unlawful employment practice;

C.    Awarding Plaintiff compensatory damages for mental, emotional, and physical injury,

      distress, pain and suffering and injury to his reputation in an amount to be proven, in excess

      of the jurisdictional limits of any other court;

D.    Awarding Plaintiff punitive damages;


                                                10
         Case 1:19-cv-07396-ER Document 1 Filed 08/08/19 Page 11 of 11




E.    Awarding Plaintiff attorneys' fees, costs, and expenses incurred in the prosecution of the

      action; and

F.    Awarding Plaintiff such other and further relief as the Court may deem equitable,just and

      proper to remedy Defendants' unlawful employment practices.


Dated: New York, New York
       August 8, 2019

                                                          PHILLIPS & ASSOCIATES,
                                                          Attorneys at Law, PLLC


                                                   By:
                                                          Brittany A. Stevens, Esq.
                                                          Katerina Housos, Esq.
                                                          Attorneys for Plaintiff
                                                          45 Broadway, Suite 620
                                                          New York, New York 10006
                                                          T: (212) 248-7431
                                                          F: (212) 901 - 2107
                                                          bstevens@tpglaws.com
                                                          khousos@tpglaws.com




                                              11
